871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William CANTER, Defendant-Appellant.
No. 89-1191.
United States Court of Appeals, Sixth Circuit.
March 27, 1989.

1
Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and JOHN D. HOLSCHUH, District Judge*.

ORDER

2
The defendant appeals his jury conviction for conspiracy with intent to distribute and possession of cocaine.  The plaintiff now moves to dismiss the appeal on the grounds that the notice of appeal is late.  The defendant has not responded.


3
The district court entered judgment in this case on October 24, 1988.  The defendant appealed from this judgment on January 30, 1989.  A notice of appeal in a criminal case is due to be filed with the clerk of the district court within ten (10) days of entry of the judgment or order from which the appeal is taken.  Fed.R.App.P. 4(b);  U.S. v. Willis, 804 F.2d 961, 962 (6th Cir.1986).  Since this notice of appeal was filed ninety-eight (98) days after the entry of judgment, the appeal is late and the Court lacks jurisdiction over this case.  Therefore,


4
It is ORDERED that the motion to dismiss is granted.



*
 The Honorable John D. Holschuh, U.S. District Judge for the Southern District of Ohio, sitting by designation